EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION In connection with the Annual Report of Euro Group of Companies, Inc. (formerly ICT Technologies, Inc.) (the "Company") on Form 10-K for the period ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Vasilios Koutsobinas, Chief Executive Officer of the Company, certify, pursuant to 8 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report of the Compny fully complies with the requirements ofsection 13(a) of the Securities Exchange Act; and (2) The information contained in the Report fairly presents, in allmaterial respects, the financial condition and result of operations of theCompany. /s/Vasilios Koutsobinas Vasilios Koutsobinas Chief Executive Officer November19, 2010
